IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1516
                            Filed December 15, 2021


TRINA WARD,
     Plaintiff-Appellant,

vs.

UNITY HEALTHCARE; a/k/a UNITYPOINT HEALTH-TRINITY MUSCATINE;
PRASAD NADKARNI, M.D.; SUNEEL PARVATHAREDDY, M.D.; RAMESH
KUMAR, M.D.; AND MANASI NADKARNI, M.D.,
     Defendants-Appellees.

________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Henry W. Latham

II (motions to strike and exclude) and Stuart P. Werling (summary judgment),

Judges.

      Trina Ward appeals district court orders granting motions to strike and

summary judgment in favor of the defendants. AFFIRMED.

      Jeff Carter and Zachary C. Priebe of Jeff Carter Law Offices, P.C., Des

Moines and Nicholas A. Carda of McEnroe, Gotsdiner, Brewer, Steinbach &

Rothman, West Des Moines, for appellant.

      Erik P. Bergeland and Aaron J. Redinbaugh of Finley Law Firm, P.C., Des

Moines for appellees Prasad Nadkarni, M.D., and Ramesh Kumar, M.D.

      James R. Patton, J. Sue Myatt and Jeffrey D. Martens of Bozeman,

Neighbour, Patton & Noe, LLP, Moline, Illinois for appellees Unity Healthcare,

Suneel Parvathareddy, M.D., and Manasi Nadkarni, M.D.


      Heard by Mullins, P.J., and Schumacher and Ahlers, JJ.
                                         2


MULLINS, Presiding Judge.

       Trina Ward appeals district court orders granting motions to strike and

summary judgment in favor of defendants Unity Health Care (Trinity), also known

as Unity Point Health–Trinity Muscatine, and Doctors Prasad Nadkarni, Suneel

Parvathareddy, Ramesh Kumar, and Manasi Nadkarni.

I.     Background Facts and Proceedings

       Ward was admitted to Trinity Hospital in Muscatine on September 1, 2015.

She first reported to the emergency room but was admitted to the hospital with

abdominal pain. Ward underwent surgery on September 5 and then remained at

Trinity for post-operative care. The surgeon, Dr. Hill, was on a short-term contract

with Trinity. Ward was still at the hospital when her pain worsened on September

17. In the early morning hours of September 18, she reported feeling extreme

acute pain in her abdomen. Over the next couple of hours, Ward was unhappy

with the treatment she received at Trinity, and she was transferred to University of

Iowa Hospitals and Clinics (UIHC) later that day. When she arrived at UIHC,

doctors determined that Ward had a perforated bowel and was septic.              Her

treatment ultimately included emergency procedures and resulted in a loss of a

portion of Ward’s bowel.

       In September 2017, Ward filed suit against Trinity and a number of

surgeons, hospitalists, administrators, and nurses. As the case progressed, some

parties, including Dr. Hill, were dismissed. At the time of the relevant motions, the

remaining defendants were Trinity; its administrators and nurses; and Doctors P.

Nadkarni, Parvathareddy, Kumar, and M. Nadkarni, all of whom are board-certified

as either surgeons or hospitalists.
                                         3


       Ward initially disclosed expert witnesses within the statutory timeframe to

support her medical-malpractice claims. Over time, however, she attempted to

update the report of Dr. Jeffrey Durgin and designate Dr. Jotesh Chug as a rebuttal

witness. Trinity and all of the doctors challenged the second Dr. Durgin report and

argued Dr. Chug was not properly classified as a rebuttal witness through

successful motions to strike.    Trinity and the doctors then filed motions for

summary judgment, arguing no issues of material fact remained because Ward

could not prove prima facie claims of malpractice. Following a hearing, the district

court granted the motions for summary judgment.1 Ward appeals.

II.    Standard of Review

       “We review a trial court’s decision to admit or exclude expert testimony for

an abuse of discretion.” Ranes v. Adams Labs., Inc., 778 N.W.2d 677, 685 (Iowa

2010). “[A] trial court has broad discretion in ruling on such matters, and the

exercise of that discretion will ordinarily not be disturbed unless it was exercised

on clearly untenable grounds or to an extent clearly unreasonable.” Hantsbarger

v. Coffin, 501 N.W2d 501, 505 (Iowa 1993) (quoting Donovan v. State, 445 N.W.2d

763, 766 (Iowa 1989)). “A ground or reason is untenable when it is not supported

by substantial evidence or when it is based on an erroneous application of the law.

Ranes, 778 N.W.2d at 685 (quoting Graber v. City of Ankeny, 616 N.W.2d 633,

638 (Iowa 2000)).

       “We review the grant of summary judgment for correction of errors at law.”

Susie v. Family Health Care of Siouxland, P.L.C., 942 N.W.2d 333, 336 (Iowa


1The district court’s order indicates that a hearing was held on September 24,
2020. No transcript of the hearing was provided in our record on appeal.
                                          4

2020). “We view the facts in the light most favorable to the nonmoving party.” Id.

at 337. Our review focuses of whether the movant has proved there is a genuine

issue of material fact. See Iowa R. Civ. P. 1.981(3). “An issue of fact is ‘material’

only when the dispute involves facts which might affect the outcome of the suit,

given the applicable governing law. An issue is ‘genuine’ if the evidence in the

record is such that a reasonable jury could return a verdict for the nonmoving

party.” Cannon v. Bodensteiner Implement Co., 903 N.W.2d 322, 327 (Iowa 2017)

(altered for readability) (quoting Nelson v. Lindaman, 867 N.W.2d 1, 6 (Iowa

2015)). “If the nonmoving party cannot generate a prima facie case in the summary

judgment record, the moving party is entitled to judgment as a matter of law.”

Susie, 942 N.W.2d at 336–37.

III.   Analysis

       A.     Motions to Strike

       Ward argues the district court erred in granting motions to strike her expert

witnesses. She specifically alleges the court erred in excluding a supplemental

report from Dr. Durgin and in finding Dr. Chug was not a rebuttal witness.

       Expert witnesses in liability cases that involve licensed professionals must

be disclosed to the court and opposing parties in compliance with Iowa Code

section 668.11 (2017).

               1. A party in a professional liability case brought against a
       licensed professional pursuant to this chapter who intends to call an
       expert witness of their own selection, shall certify to the court and all
       other parties the expert’s name, qualifications and the purpose for
       calling the expert within the following time period:
                      a. The plaintiff within one hundred eighty days of the
               defendant’s answer unless the court for good cause not ex
               parte extends the time of disclosure.
                                           5


                      b. The defendant within ninety days of plaintiff’s
              certification.
              2. If a party fails to disclose an expert pursuant to subsection
       1 or does not make the expert available for discovery, the expert shall
       be prohibited from testifying in the action unless leave for the expert’s
       testimony is given by the court for good cause shown.

Iowa Code § 668.11(1), (2). Rebuttal experts are excepted from the rule. Id.

§ 668.11(3).

       Our supreme court has classified section 668.11 as a “procedural or

remedial” provision, meaning it is subject to liberal interpretation. Hantsbarger,

501 N.W.2d at 504. It has also found compliance need not be strict, but parties

will be held to a standard of substantial compliance. Id. “Substantial compliance

is ‘compliance in respect to the essential matters necessary to assure the

reasonable objectives of the statute.’” Id. (quoting Superior/Ideal, Inc. v. Bd. of

Rev. of the City of Oskaloosa, 419 N.W.2d 405, 407 (Iowa 1988)). Our supreme

court has stated the purpose of section 668.11 is “to require a plaintiff to have his

or her proof prepared at an early stage in the litigation in order that the professional

does not have to spend time, effort and expense in defending a frivolous action.”

Id. And yet, we are generally “unwilling to dispose of cases for failure to abide by

the rules of discovery” because we prefer “to dispose of cases on the merits.” Id.

Still, the statute allows a court to provide relief to a party who has not complied

with the statute by showing good cause. Id. at 504–05.

       Here, Ward was required to certify her chosen expert and rebuttal expert

witnesses by July 5, 2018 and disclose opinions and reports by September 3. Dr.

Durgin’s identity was disclosed on July 5, but no curriculum vitae was produced.

A five-page report was provided on September 4. The report was dated August
                                         6


24. Dr. Durgin was deposed on April 30, 2019, and approximately one hour into

the deposition disclosed the fact that he had written a supplemental report. No

defendant was aware of the supplemental report and objections were made. Ward

made Dr. Durgin’s supplemental report available to opposing counsel during the

deposition, and it was noted the report was dated August 24, 2018, the same date

as the first report.

       During his deposition, Dr. Durgin testified that he drafted the supplemental

report “a few months” prior to the deposition.2 Dr. Durgin indicated that he had

telephone conversations with Ward’s counsel about the opinions given in the initial

report, but he did not receive any new materials between the time of his first report

and his second report. The first report alleged four breaches of duties by Dr. Hill,

who was dismissed from the lawsuit in January 2019. The supplemental report

made seven allegations of breached duties, and for the first time made allegations

against other doctors and Trinity administration. The testimony reveals that Dr.

Durgin, after drafting the report disclosed on September 4, engaged in another

review of the same records, which led to the supplemental report disclosed to

Ward’s counsel on January 21, 2019.

       The supplemental report makes allegations of wrongdoing and involves

different doctors and entities from those contained in the first report. While Ward

deemed the report “supplemental,” it functions as a completely separate statement

of Dr. Durgin’s new findings. We agree with the district court that Dr. Durgin’s

supplemental report, disclosed to Ward’s counsel four months after the first report,


2 Ward’s counsel eventually acknowledged on the record that the supplemental
report was provided to them on January 21, 2019.
                                          7


was not made in compliance with the standards set forth in section 668.11.

Furthermore, Ward has made no effort to show good cause for delaying another

three months before disclosing the report to defense counsel, who remained

unaware of its existence until April 30. We recognize that defense counsel had an

opportunity to cross-examine Dr. Durgin, albeit the same day the supplemental

report was disclosed, and that trial was eventually postponed. There is still no

evidence of good cause to support withholding Dr. Durgin’s supplemental report

for three months, particularly when it disclosed new opinions and allegations

against different defendants. We find nothing clearly untenable or unreasonable

with the district court’s determination that Ward failed to substantially comply with

section 668.11 in failing to timely disclose Dr. Durgin’s supplemental report or the

court’s decision to grant the motion to strike that report. See id.

       “Rebuttal evidence is that which explains, repels, controverts, or disproves

evidence produced by the opposing party. Evidence that has no direct tendency

to do this is inadmissible on rebuttal.” Carolan v. Hill, 553 N.W.2d 882, 889 (Iowa

1996). “Generally, rebuttal evidence is confined to new matters first introduced by

the opposing party . . . . The fact that testimony might have been useful and usable

in the case-in-chief does not necessarily preclude its use in rebuttal.”          Id.

“[E]vidence which is merely cumulative, adding nothing further to the position taken

by previous witnesses, which merely bolsters or supplements that already adduced

by the plaintiff, is not admissible as rebuttal.” Id. (quoting 75 Am. Jur. 2d Trial

§ 374, at 573 (1991)).

       Ward’s counsel first contacted Dr. Chug on November 15, 2018, after

depositions of the treating physicians revealed that Ward had been treated by
                                          8


hospitalists, even though she had previously obtained the medical records that

documented treatment by those hospitalists. Dr. Chug sent his report to Ward’s

counsel on December 3.         Ward did not disclose Dr. Chug’s identity to the

defendants until December 31, and the report was not disclosed until January 9.

Although Dr. Chug’s opinions reflect those of a hospitalist, not a surgeon, they are

directed at the elements of Ward’s case-in-chief, not any new evidence or facts

raised by the opposing party. Based on our review of the record, there is nothing

clearly unreasonable or untenable in the district court’s determination that Dr. Chug

was not a rebuttal witness or its decision to grant the motion to strike Dr. Chug as

an expert witness. Hantsbarger, 501 N.W.2d at 504–05.

       B.     Motion for Summary Judgment

       Ward argues the district court erred in applying the 2017 amendment to

Iowa Code section 147.139 and in finding that she failed to designate experts for

both hospital administration and the hospitalists, surgeons, and other medical

professionals who provided care to her.            All defendants challenge error

preservation on the statutory-misapplication argument.

       “It is a fundamental doctrine of appellate review that issues must ordinarily

be both raised and decided by the district court before we will decide them on

appeal.” Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002). “Issues not raised

before the district court . . . cannot be raised for the first time on appeal.” Garwick

v. Iowa Dep’t of Transp., 611 N.W.2d 286, 289 (Iowa 2000) (quoting State v.

McCright, 569 N.W.2d 605, 607 (Iowa 1997)). The party moving for summary

judgment bears the burden to prove it is entitled to that judgment. Bill Grunder’s

Sons Constr., Inc. v. Ganzer, 686 N.W.2d 193, 197 (Iowa 2004).              But once
                                           9


judgment has been entered, “the nonmovant must at least preserve error [on an

alleged issue] by filing a motion following entry of judgment, allowing the district

court to consider the claim of deficiency.” Id. at 197–98.

       When resisting the motions for summary judgment before the district court,

Ward made arguments based on the qualification of her expert, Dr. Kurtz, pursuant

to the standard pronounced in Iowa Code section 147.139 after it was amended in

2017, even quoting “same or substantially similar field” from the amended statute.

But on appeal, she argues the district court applied the wrong code year and

should have applied the version in effect in 2015, the year of the alleged

malpractice, in ruling on the motions. Prior to ruling on the motions, Ward never

argued to the district court that it should apply the earlier version of the statute and,

after its ruling, she never argued that it had applied the wrong code year. The

complicating factor is that the district court addressed the 2017 amendment in its

ruling. When discussing the qualifications of expert witnesses pursuant to section

147.139, the district court stated: “Though this statute has been updated since the

filing of this case, the material provisions of the statute remain unchanged.

Compare Iowa Code § 147.139 (2020), with Iowa Code § 147.139 (2017).”3 The

district court then continued its analysis, and its citations are to the 2020 code.

       There is nothing in the record showing that Ward ever raised the argument

that the district court applied the wrong code year. In fact, the first time the

argument appears is in Ward’s brief on appeal. In order to preserve the argument


3Ward’s petition was filed in September 2017, but the injuries giving rise to her
cause of action occurred in September 2015. The amendment to section 147.139
applies to causes of action accruing on or after July 1, 2017. See 2017 Iowa Acts
ch. 107, § 5.
                                           10


for appeal, it was her duty to take some action asking the district court to consider

and rule on her claim the earlier statute was applicable. Ganzer, 686 N.W.2d at

197–98. She did not. Consequently, she failed to preserve error on this issue and

we will review the case using the code section upon which the district court relied.

       We will proceed to Ward’s claims that the district court erred in granting the

motions for summary judgment because (1) she established a prima facie case of

medical malpractice using the expert testimony of Dr. Durgin and Dr. Kurtz and

(2) the district court failed to consider the applicability of Wolbers v. Finley Hospital,

673 N.W.2d 728 (Iowa 2003). We will not consider any argument related to

opinions expressed by Dr. Durgin in his supplemental report. We have already

considered the admissibility of those opinions and found them inadmissible. Dr.

Durgin’s first report and testimony regarding those opinions are the only admissible

evidence from him, and they target only Dr. Hill, who was previously dismissed as

a party to this case. Thus, we turn to Dr. Kurtz.

       In order to prove a prima facie case of medical malpractice, Ward bore the

burden to prove “the applicable standard of care, a violation of this standard of

care, and a causal relationship between the violation and the harm allegedly

suffered by the plaintiff.” Phillips v. Covenant Clinic, 625 N.W.2d 714, 718 (Iowa

2001). In general, expert testimony is necessary to prove each element of a

medical malpractice claim.       Id.   The defendants argue there was no expert

testimony to prove any element.

       The district court found Dr. Kurtz was not qualified to testify against hospital

administrators, nursing staff, Dr. Parvathareddy, Dr. M. Nadkarni, Dr. P. Nadkarni,

and Dr. Kumar, pursuant to the qualification standards pronounced in Iowa Code
                                          11


section 147.139. Dr. Parvathareddy and Dr. M. Nadkarni are hospitalists who

provide care for patients following admission to the hospital. Dr. Kumar and Dr. P.

Nadkarni are general surgeons. In order to qualify as an expert witness, Dr. Kurtz

must satisfy one of the following standards:

               1. The person is licensed to practice in the same or a
       substantially similar field as the defendant, is in good standing in
       each state of licensure, and in the five years preceding the act or
       omission alleged to be negligent, has not had a license in any state
       revoked or suspended.
               2. In the five years preceding the act or omission alleged to
       be negligent, the person actively practiced in the same or a
       substantially similar field, as the defendant or was a qualified
       instructor at an accredited university in the same field as the
       defendant.
               3. If the defendant is board-certified in a specialty, the person
       is certified in the same or a substantially similar specialty by a board
       recognized by the American board of medical specialties, the
       American osteopathic association, or the council on podiatric
       medical education.
               4. a. If the defendant is a licensed physician or osteopathic
               physician under chapter 148, the person is a physician or
               osteopathic physician licensed in this state or another state.
               b. If the defendant is a licensed podiatric physician under
               chapter 149, the person is a physician, osteopathic physician,
               or podiatric physician licensed in this state or another state.

Iowa Code § 147.139 (2020).

       Dr. Kurtz testified in his deposition that he is an emergency medicine

physician and was board-certified in internal medicine until 2007. He has not

reapplied for certification in internal medicine since that time. Dr. Kurtz was also

a hospitalist but has not engaged in that practice since 2004. At no time has Dr.

Kurtz ever been board-certified in radiology.       Dr. Kurtz has been certified in

emergency medicine since 1998.           He described his role as an emergency

physician is to “stratify patients in terms of the acuity of their presentation, to take

care of critical cases first, to make dispositions with regard to admission versus
                                         12


discharge, depending on our best estimate of the patient’s condition at that present

time.” Dr. Kurtz stated that a bowel perforation “is a common entity in emergency

medicine, and [he has] seen many cases of such presentations over the course of

the past 20 years or so that [he has] been [a] practicing emergency physician.” Dr.

Kurtz also stated that he would not offer any opinions on the standard of care

against any surgeon or hospitalist in this case.

       Our review of the record reveals that Dr. Kurtz never mentioned any training

or certification in hospital administration, nursing, or radiology. Although he was,

at one point, board-certified in internal medicine, at the time of Ward’s treatment in

2015, Dr. Kurtz had not been certified in the previous eight years. And even though

he had a prior hospitalist practice, Dr. Kurtz had not engaged in that practice in

more than a decade. Dr. Kurtz was also explicit that he had no opinion against

any surgeon or hospitalist. And when asked to describe his practice in emergency

medical care, Dr. Kurtz described engaging in triage work and then determining

which patients would need to remain hospitalized for continued care. He said

nothing about being involved in what that continuing medical care would be.

Accordingly, we agree with the district court that Dr. Kurtz was not qualified to

provide expert testimony about the standard of care or breach against hospital

administration, nurses, radiologists, surgeons, or hospitalists. See id.

       Furthermore, Ward’s argument based on Wolbers required her to prove a

prima facie case of medical malpractice against one of the doctor defendants to

be able to assert a claim of vicarious liability against the hospital. 673 N.W.2d at

733–34 (permitting the vicarious-liability claim because of the hospital’s

relationship to its emergency-response staff). While the relationship between the
                                           13


hospital and its employees or emergency-response staff may mirror the facts of

Wolbers, no prima facie case of malpractice has been established and the

vicarious-liability claim must fail.

IV.    Conclusion

       On our review of the record, we find nothing clearly unreasonable or

untenable with the district court’s orders granting the motions to strike the

supplemental report of Dr. Durgin and Dr. Chug as a rebuttal witness. No qualified

expert witnesses remained to testify on Ward’s behalf. Viewing all of the remaining

evidence in the light most favorable to the nonmoving party, Ward did not present

sufficient evidence to prove a prima facie case of medical malpractice against any

defendant. Finally, because no prima facie case of medical malpractice was made,

the vicarious-liability claim must also fail.

       AFFIRMED.